Citation Nr: 1430475	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  07-24 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder (variously diagnosed as arthritis of the acromioclavicular joint, bursitis, and tendonitis, status post rotator cuff tear repair), to include as secondary to the service-connected Reiter's Syndrome, traumatic arthritis of the left leg or back and gout.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Notice of Disagreement (NOD) was received in April 2007.  A Statement of the Case (SOC) was issued in August 2007.  In August 2007, the Veteran submitted a timely Substantive Appeal to the Board. 

In March 2011, July 2012, and June 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

In its June 2013 remand, the Board found the prior VA examinations and medical opinions to be inadequate.  Accordingly, this claim was remanded by the Board in June 2013 for a VA examination and medical opinion.  The Veteran was afforded a VA examination and medical opinion in June 2013.  The examiner was unable to review the Veteran's VBMS paperless claims file.  The examiner provided a negative nexus opinion on the issue of direct service connection because there were no service treatment records (STRs) available for review in Virtual VA.  The Veteran's STRs are located in his VBMS file.  The June 2013 VA examiner then provided an addendum opinion in August 2013, stating that he reviewed the Veteran's VBMS file and the opinion remained the same.  The June 2013 VA examiner did not address the Veteran's documented in-service motor vehicle accident, as requested by the Board.  Additional VA examinations and medical opinions were again provided in December 2013 and January 2014 by different VA examiners.  The December 2013 and January 2014 VA examiners found that the Veteran's left shoulder disorder was not related to service because there was no evidence to support chronicity of the problem for over twenty years post-discharge.  These statements are incorrect, as the Board pointed out in its June 2013 remand, the Veteran had treatment for his left shoulder in December 1987.  Additionally, the June 2013, December 2013, and January 2014 VA examiners only provided secondary service connection opinions regarding the Veteran's current diagnosis of left rotator cuff, and not his current diagnoses of arthritis and bursitis of the left shoulder, as requested by the Board in its June 2013 remand.  For the aforementioned reasons, the Board finds these medical opinions to be inadequate.  
Addendum VA medical opinions are required to determine the etiology of this disorder.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran's claims file to an appropriate physician for review and to provide an opinion about the etiology of the Veteran's currently diagnosed left acromioclavicular arthritis, left shoulder bursitis, and left shoulder tendonitis, status post rotator cuff repair.  BOTH the Virtual VA and VBMS paperless claims files, to include a complete copy of the REMAND, must be made available to the physician.  If the physician does not have access to Virtual VA and/or VBMS, pertinent records must be printed for the examiner.  The examination report should include discussion of the Veteran's documented medical history and assertions.

Based upon a review of the record and consistent with sound medical principles, the physician should offer the following medical opinions:

a) Whether it is at least as likely as not (50 percent or greater probability) that Veteran's currently diagnosed left acromioclavicular arthritis began during service, or is otherwise etiologically linked to any in-service disease/injury or event?  The examiner must address the documented motor vehicle accident in September 1970.

b) Whether it is at least as likely as not that Veteran's currently diagnosed left shoulder bursitis began during service, or is otherwise etiologically linked to any in-service disease/injury or event?  The examiner must address the documented motor vehicle accident in September 1970.

c) Whether it is at least as likely as not that Veteran's currently diagnosed left shoulder tendonitis, status post rotator cuff repair, began during service, or is otherwise etiologically linked to any in-service disease/injury or event?  The examiner must address the documented motor vehicle accident in September 1970.

d) Whether it is at least as likely as not that Veteran's currently diagnosed left acromioclavicular arthritis manifested to a compensable degree within one year of the Veteran's discharge from active duty in November 1971?  In providing this opinion, the examiner should address the December 1987 private treatment record for treatment of the left shoulder.

e) Whether it is at least as likely as not that Veteran's currently diagnosed left acromioclavicular arthritis was caused by his service-connected Reiter's syndrome with traumatic arthritis of the left leg or back, and gout?

f) Whether it is at least as likely as not that Veteran's currently diagnosed left shoulder bursitis was caused by his service-connected Reiter's syndrome with traumatic arthritis of the left leg or back, and gout?

g) Whether it is at least as likely as not that Veteran's currently diagnosed left acromioclavicular arthritis was aggravated (i.e., permanently worsened beyond normal progress) by his service-connected Reiter's syndrome with traumatic arthritis of the left leg or back, and gout?

h) Whether it is at least as likely as not that Veteran's currently diagnosed left shoulder bursitis was aggravated (i.e., permanently worsened beyond normal progress) by his service-connected Reiter's syndrome with traumatic arthritis of the left leg or back, and gout?

The examiner must consider the Veteran's lay statements regarding the etiology of his left shoulder disorder in forming his medical opinions.

If the examiner determines it is not possible to provide a requested opinion without resort to speculation, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

